Name: Council Regulation (EEC) No 1734/91 of 13 June 1991 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy
 Date Published: nan

 Avis juridique important|31991R1734Council Regulation (EEC) No 1734/91 of 13 June 1991 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 163 , 26/06/1991 P. 0006 - 0008 Finnish special edition: Chapter 3 Volume 38 P. 0028 Swedish special edition: Chapter 3 Volume 38 P. 0028 COUNCIL REGULATION (EEC) No 1734/91 of 13 June 1991 amending Regulation (EEC) No 822/87 on the common organization of the market in wineTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the definition of wine-growing year set out in Article 1 of Regulation (EEC) No 822/87 (4), as last amended by Regulation (EEC) No 3577/90 (5), should be specified; Whereas Article 17 (3) of that Regulation provides that one particular form of deacidification is permitted on a transitional basis only; whereas, so that a final decision can be taken regarding that technique, current practice should be continued at least until the end of the 1991/92 wine year; Whereas the duration of the long-term storage contracts for grape must referred to in the second subparagraph of Article 32 (3) of the abovementioned Regulation may sometimes be inappropriate depending on the nature of the various wine years; whereas, therefore, it should be specified that their duration should be set by the Commission; Whereas the current situation allows products that are subject to long term storage contracts for the 1990/91 wine year to be placed on the market; Whereas it is necessary, in the case of alcohol, to have homogeneous products of uniformly high quality; whereas, therefore, a definition of raw alcohol sent for intervention should be laid down; Whereas Article 46 (4) of Regulation (EEC) No 822/87 provides that campaigns to promote the consumption of grape juice may only be conducted until the 1990/91 wine year; whereas they should be continued for one wine year so that their effectiveness may be assessed; Whereas the redefinition of wine categories in Germany has led to the creation of the 'Eiswein' category by grouping together products which, before, were dispersed between several wine categories featuring amongst wines the sulphur dioxide content of which may, by way of exception, reach 400 mg/l; whereas it proves necessary to include Eiswein in the list of wines that may benefit from the abovementioned exception; Whereas Articles 18 (3), 20 (2), 39 (12) and 65 (5) of Regulation (EEC) No 822/87 provide that, during the 1990/91 wine year, the Commission is to submit to the Council reports on wine-growing zones, enrichment, the effects of the structural measures and their link with compulsory distillation, maximum sulphur dioxide levels in wine and any proposal arising therefrom; whereas the drafting of some of those reports has required the organization of studies entailing the participation of independent experts which have not yet been completed; Whereas the significance for the sector of the abovementioned problems calls for the highest degree of consistency between the solutions to be proposed; whereas, when achieving such consistency, the requisite proposals must be drawn up when all data are available and accordingly certain time limits must be deferred by one wine year, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 822/87 is hereby amended as follows: 1. Article 1 (6) shall be replaced by the following: '6. The wine-growing year for the products specified in paragraph 2 (hereinafter referred to as the "wine year") shall begin on 1 September each year and end on 31 August of the following year'; 2. in Article 17 (3), '31 August 1990' shall be replaced by '31 August 1992'. 3. the second subparagraph of Article 18 (3) shall be replaced by the following: 'Before the end of the 1991/92 wine year, the Commission shall submit to the Council a report on the demarcation of wine-growing zones in the Community. The Council, acting by a qualified majority on a proposal from the Commission, shall decide on the demarcation of the wine-growing zones for the Community as a whole, such provisions applying from the 1992/93 wine year.'; 4. Article 20 (2) shall be replaced by the following: '2. Before 1 September 1991, the Commission shall submit to the Council a report on the conclusions of the study provided for in paragraph 1 together with any suitable proposals. The Council, acting on those proposals by a qualified majority, shall decide in 1992 on the measures to be taken with regard to the increase in the natural alcoholic strength by volume of the products referred to in Article 18 (1).'; 5. in Article 32: - in paragraph 3: (a) the second subparagraph shall be replaced by the following: 'Long-term storage contracts for grape must, concentrated grape must and rectified concentrated grape must shall be concluded for a period to be determined and expiring not later than 15 September following their conclusion.'; (b) the following subparagraph shall be added: 'By way of derogation from the first and second subparagraphs, producers who have concluded long-term storage contracts for the 1990/91 wine year may request termination of such contracts. In such cases aid shall be paid for such period of storage that has actually elapsed.', - in paragraph 5, point (b) shall be replaced by the following: '(b) the period referred to in the second subparagraph of paragraph 3 shall be set and the other detailed rules for the application of this Article shall be laid down.'; 6. in Article 35: - the second indent of the first subparagraph of paragraph 6 shall be replaced by the following: '- or deliver the product obtained by distillation to the intervention agency, provided that it has: i(i) an alcoholic strength of at least 92 % vol; and (ii) complies, from the entry into effect, of a definition to be adopted, with that definition.', - the following indent shall be added to the second subparagraph of paragraph 7: '- the definition referred to in point (ii) of the second indent of the first subparagraph of paragraph 6.'; 7. in Article 36: - the second indent of the first subparagraph of paragraph 4 shall be replaced by the following: '- or deliver the product obtained by distillation to the intervention agency, provided that: i(i) it has an alcoholic strength of at least 92 % vol; and (ii) complies, from the entry into effect, of a definition to be adopted, with that definition.', - the following indent shall be added to the second subparagraph of paragraph 5: '- the definition referred to in point (ii) of the second indent of the first subparagraph of paragraph 4.'; 8. in Article 39: - the third and fourth subparagraph of paragraph 3 shall be replaced by the following: 'Until the end of the 1991/92 wine year: - the uniform percentage shall be 85, - the consecutive reference years shall be 1981/82, 1982/83 and 1983/84. For the 1992/93 wine year onwards, the uniform percentage and consecutive reference years shall be determined by the Commission which shall fix: - the uniform percentage on the basis of the quantities that must be distilled in accordance with paragraph 2 in order to eliminate the production surplus for the year in question, - the consecutive reference years on the basis of the trend of production, and, in particular, the effects of the grubbing policy.', - the second indent of the first subparagraph of paragraph 7 shall be replaced by the following: '- or deliver the product obtained by distillation to the intervention agency, provided it: i(i) has an alcoholic strength of at least 92 % vol; and (ii) complies, from the entry into effect, of a definition to be adopted, with that definition.', - the following indent shall be added to paragraph 8: '- the definition referred to in point (ii) of the second indent of the first subparagraph of paragraph 7.', - paragraph 10 shall be replaced by the following: '10. Notwithstanding this Article, for the 1985/86 to 1991/92 wine years, compulsory distillation in Greece may be implemented in accordance with special provisions taking account of the difficulties encountered in that country in particular as regards knowledge of yield per hectare. These provisions shall be adopted in accordance with the procedure laid down in Article 83.', - the first subparagraph of paragraph 11 shall be replaced by the following: '11. If, during the 1987/88 to 1991/92 wine years, difficulties likely to jeopardize the execution or balanced application of the compulsory distillation operation referred to in paragraph 1 occur, the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83.', - paragraph 12 shall be replaced by the following: '12. Before the end of the 1991/92 wine year, the Commission shall submit to the Council a report outlining, in particular, the effect of the structural measures applicable in the wine sector and, where appropriate, proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market.'; 9. Article 46 (4) shall be replaced by the following: '4. During the 1985/86 to 1991/92 wine years, a part to be determined of the aid provided for in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumption of grape juice. The aid may, for the purposes of organizing such campaigns, be fixed at a higher level than that resulting from the application of paragraph 3.'; 10. in Article 65: - in paragraph 2 (d), 'Eiswein' shall be inserted after 'Trockenbeerenauslese', - paragraph 5 shall be replaced by the following: -' The Commission shall submit to the Council before 1 April 1992, in the light of experience gained, a report on the maximum sulphur dioxide levels of wine, accompanied, where appropriate, by proposals on which the Council shall act by a qualified majority before 1 September 1992.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991, save for: - Article 1, point 2, which shall apply with effect from 1 September 1990, - Article 1, point 5, first indent, (b) which shall apply as from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991. For the Council The President A. BODRY (1) OJ No L 104, 19. 4. 1991, p. 80.(2) OJ No C 158, 17. 6. 1991.(3) OJ No C 159, 17. 6. 1991.(4) OJ No L 84, 27. 3. 1987, p. 1.(5) OJ No L 353, 17. 12. 1990, p. 23.